                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION

KELLY JENKINS BASTMAN,                       )
                                             )
                      Appellant,             )
v.                                           )
                                             )      JUDGMENT
SAMUEL TRIPP HASSELL,                        )      No. 5:18-CV-486-D
                                             )
                      Appellees.             )

Decision by Court.

This action came before the Honorable James C. Dever III, United States District Judge, for ruling
as follows:

IT IS ORDERED, ADJUDGED, AND DECREED that the court DISMISSES the appeal
[D.E. 1].




This Judgment Filed and Entered on May 15, 2019, and Copies To:
Andrew Epstein                               (via CM/ECF electronic notification)
Jon H. Lieberg                               (via CM/ECF electronic notification)
Kathleen M. O’Malley                         (via CM/ECF electronic notification)
William P. Janvier                           (via CM/ECF electronic notification)



DATE                                         PETER A. MOORE, JR., CLERK
May 15, 2019                         By:     /s/ Nicole Sellers
                                             Deputy Clerk
